UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1671


MICHAEL TSEGAYE ABATE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 9, 2012                 Decided:   January 18, 2012


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICES OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Anthony C. Payne, Senior Litigation Counsel, Lance L.
Jolley,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael        Tsegaye    Abate,         a    native             and     citizen       of

Ethiopia,      petitions        for    review      of   an       order         of     the    Board    of

Immigration         Appeals     (“Board”)       dismissing            his       appeal       from     the

immigration judge’s order denying his applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).              We deny the petition for review.

               The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                        8 U.S.C.

§    1158(a)     (2006).        The     INA    defines           a    refugee         as    a   person

unwilling      or     unable    to    return       to   his          or    her      native      country

“because of persecution or a well-founded fear of persecution on

account     of        race,     religion,       nationality,                   membership        in    a

particular       social       group,    or     political              opinion.”             8   U.S.C.

§ 1101(a)(42)(A) (2006).                “Persecution involves the infliction

or   threat      of    death,    torture,       or      injury            to    one’s       person    or

freedom, on account of one of the enumerated grounds[.]”                                            Qiao

Hua Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005) (internal

quotation marks omitted).

               An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8     C.F.R.    §    1208.13(a)        (2011),            and       can    establish

refugee status based on past persecution in his native country

on   account     of     a   protected     ground.            8       C.F.R.         § 1208.13(b)(1)

                                               2
(2011).      “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”          Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

             Without        regard      to     past      persecution,    an     alien       can

establish        a    well-founded        fear      of     persecution        based    on     a

protected ground.             Id. at 187.           The well-founded fear standard

contains     both      a    subjective        and   an    objective    component.           The

objective element requires a showing of specific, concrete facts

that would lead a reasonable person in like circumstances to

fear persecution.             Gandziami-Mickhou v. Gonzales, 445 F.3d 351,

353   (4th    Cir.      2006).         “The    subjective        component     can    be    met

through      the      presentation       of     candid,      credible,        and     sincere

testimony demonstrating a genuine fear of persecution . . . [It]

must have some basis in the reality of the circumstances and be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                      Qiao Hua Li, 405 F.3d at 176

(internal quotation marks, brackets and citations omitted).

             A       determination      regarding         eligibility    for    asylum       or

withholding of removal is affirmed if supported by substantial

evidence      on      the     record     considered         as    a   whole.          INS    v.

Elias-Zacarias,            502 U.S. 478,       481    (1992).       Administrative

findings      of       fact      are     conclusive         unless      any     reasonable

adjudicator would be compelled to decide to the contrary.                                     8

                                                3
U.S.C.   §   1252(b)(4)(B)       (2006).       This   court   will    reverse   the

Board only if “the evidence . . . presented was so compelling

that no reasonable factfinder could fail to find the requisite

fear of persecution.”           Elias-Zacarias, 502 U.S. at 483-84; see

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

             We     have     reviewed    the    record    and    conclude       that

substantial evidence supports the Board’s finding that Abate did

not show past persecution or a well-founded fear of persecution

and the record does not compel a different result. 1

             Accordingly, we       deny the petition for review. 2               We

dispense     with     oral    argument     because     the    facts    and   legal




     1
       Abate’s claim that he showed that there was a pattern or
practice of persecuting members of his political party is not
properly before this court because Abate did not exhaust this
issue by presenting it to the Board on appeal.    Pursuant to 8
U.S.C. § 1252(d)(1) (2006), the court may review a final order
of removal only if the alien has exhausted all administrative
remedies.   An alien’s failure to dispute an issue on appeal to
the Board constitutes a failure to exhaust administrative
remedies and bars judicial review of that issue. See Massis v.
Mukasey, 549 F.3d 631, 638 (4th Cir. 2008); Asika v. Ashcroft,
362 F.3d 264, 267 n.3 (4th Cir. 2004).
     2
       Abate does not challenge the denial of relief under the
CAT. Accordingly, review is waived. See Ngarurih v. Ashcroft,
371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that the failure
to raise a challenge in an opening brief results in abandonment
of that challenge); Edwards v. City of Goldsboro, 178 F.3d 231,
241 n.6 (4th Cir. 1999) (same).



                                           4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                5